DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed March 9, 2022.  Claims 1, 4, 7, 18, and 32 are currently amended.  Claims 5, 6, 20-31, and 33-40 have been canceled.  Claims 1-4, 7-19, and 32 are pending review in this correspondence.

Response to Amendment
	Objection to claim 4 for various informalities is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 4-7 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1, 4, 5, 7, 8, 18, and 19 as being anticipated by Guigan (USP 4,874,114) is withdrawn in view of applicant’s amendments to claim 1.
	Rejection of claims 1 and 3 as being anticipated by Lancaster (US 3,252,331) is withdrawn in view of applicant’s amendments to claim 1.
	Rejection of claims 1 and 2 as being anticipated by Sternick (US 10,357,767 B1) is withdrawn in view of applicant’s amendments to claim 1.
	Rejection of claims 1, 9-12, 15-17, and 32 as being anticipated by Bullen et al (US 2003/0132109 A1) is withdrawn in view of applicant’s amendments to claims 1 and 32.

	
Allowable Subject Matter
Claims 1-4, 7-19, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the pipette of claim 1, the method of claim 18, or the system of claim 32, specifically wherein the at least one mechanical securing member comprises securing member portions that at least partially define a second opening therebetween for receiving the biological and/or chemical sample, and further wherein the securing member portion comprise two side portions extending to a solid end tip portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        March 21, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796